

Exhibit 10.25
















CVS HEALTH CORPORATION
SEVERANCE PLAN
FOR NON-STORE EMPLOYEES
(Amended as of January 1, 2015)

















































1

--------------------------------------------------------------------------------



CVS HEALTH CORPORATION SEVERANCE PLAN
FOR NON-STORE EMPLOYEES
(Amended as of January 1, 2015)


WHEREAS, CVS Health Corporation (the “Company”) has established the CVS Caremark
Severance Plan for Non-Store Employees (the “Plan”) to provide financial
assistance to employees in non-store positions who are involuntarily terminated
and are eligible within the terms and conditions of the Plan;


WHEREAS, it is intended that the Plan constitute an employee welfare benefit
plan within the scope of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), that the Plan constitute a separation pay
plan within the scope of Department of Labor (“DOL”) Regulation Section
2510.3-2(b), and that all payments made under the Plan be deductible by the
Company under Section 162(a) of the Internal Revenue Code of 1986, as amended
(the “Code”);


WHEREAS, the benefits provided under the Plan are intended to constitute
separation pay within the meaning of Treasury Regulation Section
1.409A-1(b)(9)(iii);


WHEREAS, this document is the official plan document;


WHEREAS, the Company wishes to change the Plan name to reflect the change in the
Company’s name; and


WHEREAS, the Company wishes to make certain amendments to the Plan, effective as
of January 1, 2015 (the “Effective Date”);


NOW, THEREFORE, as of the Effective Date, the Company does hereby amend the Plan
to provide as follows:


ARTICLE 1
DEFINITIONS


For purposes of the Plan, the following terms, when used with an initial capital
letter, shall have the meaning set forth below unless a different meaning is
plainly required by the context.


1.1    “Affiliate” shall mean (a) any corporation which is required to be
aggregated with the Company under Code Section 414(b), (c), (m), or (o) and (b)
any other entity in which the Company has an ownership interest and which the
Company designates as an Affiliate for purposes of the Plan.


1.2    “Cause” shall refer to a termination of an Eligible Employee’s employment
because of the Eligible Employee’s (a) poor performance; (b) acts of unethical
business activity, including but not limited to fraud, misappropriation,
embezzlement, dishonesty, harassment, discrimination in violation of Employer
policies, or willful or negligent destruction of property of an Employer or an
Affiliate; (c) misconduct that is reasonably likely to cause material damage
(monetary or otherwise) to the Employer, an Affiliate, or any personnel thereof;
(d) conviction of or a plea of guilty or nolo contendere to any felony, whether
or not any right to appeal has been or may be exercised; (e) negligence of duty;
(f) insubordination; or (g) a violation of the Employer’s policy, procedure, or
practice.


1.3     “Code” shall mean the Internal Revenue Code of 1986, as amended.



2

--------------------------------------------------------------------------------



1.4    “Eligible Employee” shall mean an individual who is employed by the
Employer on a regular basis in a non-store position and has been employed by the
Employer in any position for a minimum of twelve (12) months prior to the
individual’s separation of employment. For purposes of the Plan, distribution
warehouse employees, field managers and employees employed by CVS ProCare, Inc.
working at Company headquarters, shall be treated as working in a non-store
location and therefore not subject to exclusion from eligibility. For purposes
of the Plan, individuals in the following categories will not be considered
Eligible Employees:


(a)    individuals who are covered by a collective bargaining agreement,
provided welfare benefits were the subject of good faith bargaining, unless the
terms of the collective bargaining agreement provide for participation in the
Plan;


(b)    individuals who are seasonal employees, leased employees, independent
contractors, temporary employees, or consultants;


(c)    individuals who work for the Employer or an Affiliate in a store location
of the Company or an Affiliate, or whose compensation is paid through or
according to a store payroll, including but not limited to: pharmacists, store
managers, assistant store managers, crew, and pharmacy staff;


(d)    individuals employed by MinuteClinic, L.L.C. or by any practitioner-owned
entity managed by MinuteClinic, L.L.C.;


(e)    the President and CEO of CVS Health Corporation;
 
(f)
individuals employed in Puerto Rico; and



(g)
individuals employed outside the United States of America.



The decision of whether an individual falls into one of these categories and
whether an individual is employed by an Employer on a regular basis in a
non-store position for a minimum of 12 months shall be made by the Employer in
its sole discretion. Any individual who is excluded from being considered an
Eligible Employee under the Plan shall be excluded from the Plan regardless of
the individual’s reclassification by a government agency, including a
reclassification by the Internal Revenue Service for tax withholding purposes.


1.5    “Employer” shall mean CVS Pharmacy, Inc. and Caremark Rx, L.L.C. and any
current or future Affiliate thereof.


1.6    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.


1.7    “Exempt Employee” shall mean an Eligible Employee who is paid on a
salaried basis for payroll purposes and classified in the sole discretion of the
Employer under its normal classification procedures as an exempt employee under
the Fair Labor Standards Act.


1.8    “Involuntary Termination” shall mean an Eligible Employee’s termination
of employment with the Employer due to the unilateral action of the Employer,
including but not limited to a termination as a result of the elimination of an
Eligible Employee’s position due to a reorganization or changes in
responsibilities, a reduction in force, or a closing of the business unit in
which the Eligible Employee works; provided, however, that such Involuntary
Termination constitutes a separation from service under Treasury

3

--------------------------------------------------------------------------------



Regulation Section 1.409A-1(h). Notwithstanding the foregoing, an Eligible
Employee will not have an Involuntary Termination if the Eligible Employee: (a)
is terminated for Cause, as determined by the Employer in its sole discretion;
(b) voluntarily terminates employment or resigns prior to an Involuntary
Termination; (c) takes a leave of absence; (d) is administratively terminated
for failure to return from a leave of absence upon expiration of his or her
leave; (e) terminates employment due to his or her death; (f) transfers to an
Affiliate; (g) transfers to a new employer in connection with the sale of an
Employer facility; or (h) fails to accept an offer for a job with the Employer
that is comparable to the job that he or she is performing for the Employer at
the time of the offer. For purposes of Subsection (h) of this Section 1.8,
whether a job is considered “comparable” shall be determined in the sole
discretion of the Employer, taking into account whether the new job is located
50 or fewer miles from the Eligible Employee’s job at the time of the offer,
whether the compensation offered is materially less than the Eligible Employee’s
compensation at the time of the offer, and whether the new job will result in a
substantial change of duties from the Eligible Employee’s job at the time of the
offer. The determination of whether an Eligible Employee’s termination of
employment is an Involuntary Termination shall be made in the sole discretion of
the Employer. If an Employer deems an Eligible Employee’s termination of
employment to be an Involuntary Termination but later learns of facts and
circumstances that, had the Employer known such facts and circumstances at the
time of termination, could have resulted in a termination of employment for
Cause, the Eligible Employee’s termination shall be deemed as of the date of
termination not to have been an Involuntary Termination.


1.9    “Non-exempt Employee” shall mean an Eligible Employee who is paid on an
hourly basis for time worked and classified in the sole discretion of the
Employer under its normal classification procedures as a non-exempt employee
under the Fair Labor Standards Act.


1.10    “Plan Administrator” shall mean the Vice President of Human Resources of
CVS Pharmacy, Inc., or such other person designated to act as the Plan
Administrator.


1.11    “Rehire Date” shall mean the date an Eligible Employee accepts
reemployment with any Employer.


1.12    “RxAmerica Legacy Employee” shall mean an Eligible Employee who (a) was
employed by RxAmerica, L.L.C. on the date of the acquisition of Longs Drugs
Stores Corporation by CVS Caremark Corporation, and (b) since the acquisition
has been continuously employed by RxAmerica, L.L.C. through the date of his or
her Involuntary Termination under the Plan.


1.13    “Severance Pay” shall mean the pay an Eligible Employee is eligible to
receive under Subsection (b) of Section 2.1 of the Plan upon his or her
Involuntary Termination.


1.14    “Severance Period” shall mean the period of time during which an
Eligible Employee is eligible to receive Severance Pay; provided, for RxAmerica
Legacy Employees, the Severance Period shall be the period of time on which the
calculation of Severance Pay is based under Paragraphs (1) through (6) of
Subsection (b) of Section 2.1 of the Plan.
    
1.15    “Weekly Rate” shall mean, (a) with respect to an Eligible Employee paid
on a salaried basis, an Eligible Employee’s annual base salary (as determined by
the Employer), as of the date of the Eligible Employee’s Involuntary
Termination, expressed on a weekly basis (as determined in the sole discretion
of the Employer), and (b) with respect to an Eligible Employee paid on an hourly
basis, the hourly wage rate of the Eligible Employee as of the date of the
Eligible Employee’s Involuntary Termination multiplied by the Eligible
Employee’s regularly scheduled number of hours of service per week (as
determined by the

4

--------------------------------------------------------------------------------



Employer), not in excess of 40 hours. Weekly Rate shall exclude any overtime,
incentive, and bonus payments, unless otherwise required by law.


1.16    “Year of Service” shall mean each full year of service performed by the
Eligible Employee for an Employer as reflected in the records of the Employer
and as determined based on the Employer’s policies and procedures for
determining periods of service, and the applicable law.








ARTICLE 2
SEVERANCE PAY AND ELIGIBLE EMPLOYEE BENEFITS


2.1    (a)    Eligibility. Upon his or her Involuntary Termination, an Eligible
Employee may, in the discretion of the Plan Administrator, be granted Severance
Pay and benefits provided under Subsections (b), (c), and (d) of this Section
2.1, provided the conditions of Section 2.2 are satisfied. The determination of
whether Severance Pay is payable under the Plan, and the form and amount of such
pay, shall be made in the sole discretion of the Plan Administrator.


(b)    Severance Pay. The Severance Pay payable to an Eligible Employee in the
event of Involuntary Termination shall be determined by the Plan Administrator
in its sole discretion, using the following guidelines for the applicable
Eligible Employee classification:


(i)    For Eligible Employees who are Non-exempt Employees:


(A)     the Eligible Employee’s Weekly Rate multiplied by two (2), plus


(B)     an amount equal to the Eligible Employee’s Weekly Rate multiplied by the
number of Years of Service completed by the Eligible Employee multiplied by two
(2),


provided Severance Pay for Non-exempt employees should not exceed the Eligible
Employee’s Weekly Rate multiplied by thirteen (13);


(ii)    For Eligible Exempt Employees in grades
105-108, 201-203, 302, 407, 408:
    
(A)     the Eligible Employee’s Weekly Rate multiplied by four (4), plus,


(B)     an amount equal to the Eligible Employee’s Weekly Rate multiplied by the
number of Years of Service completed by the Eligible Employee multiplied by two
(2),


provided Severance Pay for Exempt Employees should not exceed the Eligible
Employee’s Weekly Rate multiplied by twenty (20);


(iii)For Eligible Exempt Employees in grades 109-111, 204, 205, 303, 304,
409-411,, the greater of (A) the Eligible Employee’s Weekly Rate multiplied by
thirteen (13) or, (B) the amount determined under the formula set forth in
Paragraph (ii) of this

5

--------------------------------------------------------------------------------



Subsection (b), provided Severance Pay should not exceed the Eligible Employee’s
Weekly Rate multiplied by twenty (20);


(iv)
For Eligible Exempt Employees in grades 112, 206, 305, 412, the Eligible
Employee’s Weekly Rate multiplied by twenty-six (26);



(v)
For Eligible Exempt Employees in grades 36A-Z, the Eligible Employee’s Weekly
Rate multiplied by fifty-two (52); and





(vi)
For Eligible Exempt Employees in grades 38A-Z and 39 A-Z, the Eligible
Employee’s Weekly Rate multiplied by fifty-two (52).



Notwithstanding the above guidelines, in the event of an Involuntary Termination
of an Eligible Employee who is an RxAmerica Legacy Employee, Severance Pay shall
be determined by the Plan Administrator in its sole discretion, using the
following guidelines for the applicable Rx America Legacy Employee
classification:


(1)    For Rx America Legacy Employees who are Non-exempt Employees, the greater
of (A) the RxAmerica Legacy Employee’s Weekly Rate multiplied by the number of
Years of Service, or (B) the RxAmerica Legacy Employee’s Weekly Rate multiplied
by eight (8);


(2)    For RxAmerica Legacy Employees who are Exempt Employees, the greater of
(A) the RxAmerica Legacy Employee’s Weekly Rate multiplied by the number of
Years of Service, or (B) the RxAmerica Legacy Employee’s Weekly Rate multiplied
by twelve (12);
        
(3)    For RxAmerica Legacy Employees who are classified by the Employer (in its
sole discretion) as a Manager or in an equivalent position, the greater of (A)
the RxAmerica Legacy Employee’s Weekly Rate multiplied by the number of Years of
Service, or (B) the RxAmerica Legacy Employee’s Weekly Rate multiplied by
twenty-six (26);


(4)     For RxAmerica Legacy Employees who are classified by the Employer (in
its sole discretion) as a Director or in an equivalent position, the greater of
(A) the Eligible Legacy Employee’s Weekly Rate multiplied by the number of Years
of Service, or (B) the RxAmerica Legacy Employee’s Weekly Rate multiplied by
thirty-nine (39);


(5)    For RxAmerica Legacy Employees who are classified by the Employer (in its
sole discretion) as a Vice President or Group Vice President or in an equivalent
position, the greater of (A) the RxAmerica Legacy Employee’s Weekly Rate
multiplied by the number of Years of Service, or (B) the RxAmerica Legacy
Employee’s Weekly Rate multiplied by fifty-two (52); and


(6)    For RxAmerica Legacy Employees who are classified by the Employer (in its
sole discretion) in a position that is higher than Vice President or Group Vice
President, such other amount determined in the sole discretion of the Plan
Administrator.



6

--------------------------------------------------------------------------------



Notwithstanding the above guidelines, the Plan Administrator may increase or
decrease (including, to zero) the amount of Severance Pay with respect to any
Eligible Employee for reasons it deems appropriate in its sole discretion
(including, but not limited to, an increase to provide consideration for
Eligible Employees who have outstanding employment agreements with an Employer
or a decrease to take into account any debts owed to an Employer), and the Plan
Administrator may make any such increase or decrease at any time, whether before
or after payments of Severance Pay have commenced.


(c)    COBRA Assistance. In the event an Eligible Employee who has an
Involuntary Termination (i) is eligible to elect continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 as amended (“COBRA”) in
accordance with the terms of the medical and prescription drug plan and/or
dental plan of the Employer and (ii) properly and timely elects such
continuation coverage, the Employer may pay for a portion of the cost of COBRA
coverage equivalent to the contribution which the Employer makes on behalf of
similarly situated active employees under such plan for the appropriate tier of
coverage selected and in place immediately prior to the date of the Eligible
Employee’s Involuntary Termination (e.g., employee-only, family coverage), for a
period determined in the sole discretion of the Plan Administrator, which
generally shall be the Severance Period. Any COBRA assistance provided under
this Subsection (c) shall be paid by the Employer directly to the insurance
carrier, if applicable. The portion of the COBRA premium not covered by the
COBRA assistance specified in this Subsection (c) must be paid by the Eligible
Employee directly to the insurance carrier or service provider that administers
COBRA, as applicable, based on the standard rules under the respective plan for
payment of COBRA premiums. This Subsection (c) does not provide COBRA assistance
in the event the Eligible Employee fails to properly and timely elect COBRA
continuation coverage, regardless of whether his or her covered dependents elect
COBRA continuation coverage. Notwithstanding the foregoing, for an Eligible
Employee who is an RxAmerica Legacy Employee eligible to elect COBRA
continuation coverage in accordance with the terms of the medical and
prescription drug plan and/or dental plan, the Employer may, in the sole
discretion of the Plan Administrator, pay for COBRA assistance, generally in the
form of a single lump sum payment equal to the weekly COBRA premium (102 percent
of the applicable premium, as defined in Code Section 4980B(f)(4)) for the
Severance Period, based on the tier of coverage in which the RxAmerica Legacy
Employee is enrolled as of the date of his or her Involuntary Termination.


(d)    Outplacement Services. Upon an Involuntary Termination, the outplacement
services provided to an Eligible Employee shall be provided in the sole
discretion of the Plan Administrator based on the guidelines contained in this
Subsection (d).


(i)     If an Eligible Employee so desires, he or she may be eligible for
outplacement services for assistance in obtaining new employment, provided
through a vendor selected by the Employer, with the Employer directly providing
payment to such vendor. The provision of outplacement services is contingent
upon the Eligible Employee’s cooperation with the outplacement service vendor,
upon the active efforts of the Eligible Employee to locate a new position, and
upon the Eligible Employee initiating outplacement services during the Severance
Period.


(ii)    Subject to the requirements of Paragraph (i) of this Subsection (d),
outplacement services shall be offered for a period of time determined in the
sole discretion of the Plan Administrator, based on guidelines that include:



7

--------------------------------------------------------------------------------



(A)    a virtual or group training session for Eligible Non-exempt Employees and
Exempt Employees in grades 105-108, 201-203, 302, 407, 408;


(B)    three (3) months of outplacement services for Eligible Exempt Employees
in grades 109-112, 204-206, 303-305, 409-412; and


(C)    six (6) months of outplacement services for Eligible Exempt Employees in
grades 36A-Z, 38A-Z, and 39 A-Z;


provided, in no event shall such services extend beyond twelve (12) months
following the Involuntary Termination of the Eligible Employee.
 
(e)    Form and Timing of Payment. In the event an Eligible Employee is awarded
Severance Pay under the terms of Subsection (a) of this Section 2.1, such
Severance Pay shall be paid following an Eligible Employee’s Involuntary
Termination (except as provided in Section 2.3, below), as follows: No Severance
Pay shall commence (with respect to salary continuation payments) or be paid
(with respect to a lump sum) (i) prior to the expiration of the later of a
period that is identified in a separate agreement with the Eligible Employee
during which he or she may consider the execution of the release of claims form
(the “Consideration Period”) or a period ending at least seven (7) days
following the execution of the release of claims form (the “Revocation Period”),
or (ii) later than sixty (60) days following the date of Eligible Employee’s
Involuntary Termination. Severance Pay that is paid in the form of salary
continuation shall commence as soon as feasible following expiration of the
later of the Consideration Period or the Revocation Period, which generally
shall be the first regularly scheduled payroll date following the expiration of
the Consideration Period or the Revocation Period, as the case may be, and shall
thereafter be paid in substantially equal installments in accordance with the
Employer’s regular payroll practice, except as provided in Section 2.3 of the
Plan; provided, with respect to RxAmerica Legacy Employees, Severance Pay shall
be paid in a single lump sum. Further, in the Plan Administrator’s sole
discretion, Severance Pay may be paid to any Eligible Employees in a single lump
sum, in which event Severance Pay shall be paid within the period that satisfies
the 409A requirements for short-term deferrals under Section 409A of the Code.


(f)    Withholding. Any payment of Severance Pay to an Eligible Employee shall
be subject to normal withholding for state and federal income taxes and Social
Security taxes.


(g)    Death. Upon the death of the Eligible Employee who had an Involuntary
Termination and who has not received all Severance Pay payable under the Plan,
the Severance Pay otherwise payable under Section 2.1(b) of the Plan shall be
paid in the form of a lump sum to the Eligible Employee’s estate or beneficiary
as soon as practicable, but in no event later than 60 days following death. Any
other severance benefits provided under this Section 2.1 (COBRA assistance and
outplacement services) shall cease upon the Eligible Employee’s death.


2.2    Conditions on Payment of Severance Pay and Benefits. Payment of the
Severance Pay and benefits provided in Section 2.1 of the Plan shall be subject
to and conditioned upon the following:


(a)    to the extent an Eligible Employee receives notice of a date selected by
the Employer (in its sole discretion) on which the Eligible Employee’s
Involuntary Termination shall occur (a “Designated Termination Date”), the
Eligible Employee must continue to work in a satisfactory manner until his or
her Designated Termination Date;

8

--------------------------------------------------------------------------------





(b)    the Eligible Employee must cooperate in transitioning all of the Eligible
Employee’s work in consultation with the Eligible Employee’s supervisor or other
designated employee;


(c)     the Eligible Employee must execute and deliver a release of claims form
(in the form specified by the Employer from time to time which may include
restrictive covenants and, if applicable, a waiver as described in Subsection
(d) of this Section 2.2) within the time period specified under the terms of the
applicable severance offer. Further, in no event will Severance Pay be paid with
respect to an Eligible Employee in the event the release of claim form is
revoked during the Revocation Period (described in Section 2.1(e) of the Plan);
and


(d)    the Eligible Employee must waive the right to receive any other severance
payment relating to salary continuation or salary replacement the Eligible
Employee may otherwise be eligible to receive upon termination of employment
under any employment agreement, severance plan, practice, policy or program of
the Employer or an Affiliate.


2.3    Maximum Severance Pay. Notwithstanding any other provisions to the
contrary, benefits paid hereunder (a) shall not exceed two times the lesser of
(i) the Eligible Employee’s Compensation (as defined in this Section 2.3) during
the calendar year immediately preceding the Eligible Employee’s Involuntary
Termination or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the calendar year
in which the Eligible Employee’s Involuntary Termination occurs and (b) shall be
paid in full within twenty-four (24) months after the date the Eligible
Employee’s Involuntary Termination occurs. In the event that any Severance Pay
payable to an Eligible Employee would exceed the twenty-four (24) month period
provided in the foregoing sentence if the Severance Pay continued to be paid in
accordance with the Employer’s regular payroll practice, any Severance Pay that
would otherwise exceed the twenty-four (24) month time period will be paid to
the Eligible Employee in a lump sum on the last regular payroll date within the
twenty-four (24) month period. For purposes of this Section 2.3, “Compensation”
shall mean the Eligible Employee’s total annualized compensation, based upon the
annual rate of pay for services provided to the Employer for the calendar year
preceding the calendar year in which the Eligible Employee’s Involuntary
Termination occurs, adjusted for any increase in such preceding calendar year
that was expected to continue indefinitely if the Eligible Employee had not had
an Involuntary Termination.


2.4    Cessation of Severance Pay Upon Reemployment. If an Eligible Employee who
had an Involuntary Termination and who is receiving Severance Pay thereafter
accepts reemployment with any Employer during the Severance Period, such
Employee’s Severance Pay shall cease on the Rehire Date and any remaining
Severance Pay shall be forfeited.


2.5    Cessation of Severance Pay After Commencement of Payments. If an Eligible
Employee is deemed to have an Involuntary Termination and begins to receive
Severance Pay under the Plan and the Employer or the Plan Administrator becomes
aware of facts and circumstances that, had the Employer known same at the time
of the Eligible Employee’s termination of employment, would have affected the
Employer’s determination as to whether such Employee’s termination was an
Involuntary Termination, the Plan Administrator may suspend any future Severance
Pay payments to the Eligible Employee while the Employer investigates the facts
and circumstances and finalizes such investigation, and, if the Employer
determines that the Eligible Employee should have been terminated for Cause,
such Eligible Employee’s Severance Pay shall cease as of the suspension date,
any remaining Severance Pay shall be forfeited and any Severance Pay that has
been paid shall be subject to repayment by the Eligible Employee.



9

--------------------------------------------------------------------------------



2.6    Impact of Debt on Severance Pay. In the event an Eligible Employee is
indebted to the Company or Employer (determined in the sole discretion of the
Company or Employer, as applicable), the Plan Administrator reserves the right
to reduce, offset, withhold, and/or forfeit the Severance Pay otherwise payable
under the Plan.


2.7    Employee Benefits. As of the date of an Eligible Employee’s Involuntary
Termination, the Eligible Employee’s active participation in any benefit plan,
program, or policy sponsored or subsidized by the Employer shall cease, unless
otherwise continued pursuant to the terms of such plan, program or policy.


2.8     Awards. Any award or grant made to the Eligible Employee under any stock
option, stock purchase, or stock appreciation rights plan of the Company or
Employer shall be administered and interpreted in accordance with the terms of
the applicable plan documents.


2.9    Paid Time Off. Any pay for accrued paid time off shall be determined
under the terms of the Employer’s applicable policies.


2.10    Benefits Not Vested. No one under any circumstance is automatically
entitled to Severance Pay and benefits described in Section 2.1 of the Plan.
Notwithstanding anything in the Plan to the contrary, the Plan Administrator
reserves the right, at its sole discretion, to increase, decrease, or eliminate
Severance Pay and benefits under the Plan.


2.11    Bonuses. Whether any bonuses are payable to an Eligible Employee shall
be determined based on the terms of any applicable bonus program, plan, or
policy.








ARTICLE 3
ADMINISTRATION OF THE PLAN


3.1 Control and Administration. Notwithstanding any other provision in the Plan,
and to the full extent permitted under ERISA and the Internal Revenue Code, the
Plan Administrator shall have the exclusive right, power and final authority, in
its sole and absolute discretion, to administer, apply, construe and interpret
the terms of the Plan and all related plan documents and all facts surrounding
claims for benefits under the Plan and shall determine all questions arising in
the administration, interpretation and application of the Plan, including, but
not limited to, those concerning eligibility for benefits. Accordingly, benefits
under the Plan shall be paid only if the Plan Administrator decides in its
discretion that an Eligible Employee is entitled to benefits, and the Plan
Administrator shall decide all questions regarding the form, amount and duration
of benefits. The Plan Administrator may consult with attorneys, consultants and
other persons for advice, counsel and reports to make determinations under the
Plan, and the Plan Administrator may delegate its administrative duties and
responsibilities to persons or entities of its choice, in all cases who may be
employees of the Company. All determinations of the Plan Administrator shall be
conclusive and binding on all parties. The Plan Administrator shall be the named
fiduciary of the Plan for purposes of ERISA.


3.2
Claim Procedures.



(a)    Procedure for Granting or Denying Claims. An Eligible Employee, or his or
her duly authorized representative, may file a claim for payment of benefits
under the Plan within 30 days after termination of employment. Such a claim must
be made in writing and be delivered to

10

--------------------------------------------------------------------------------



the Plan Administrator, in person or by mail, postage paid. Within 90 days after
receipt of such claim, the Plan Administrator shall notify the claimant of the
granting or denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension exceed 90 days from the end of the initial 90-day period. If
such extension is necessary, the claimant will be given a written notice to this
effect prior to the expiration of the initial 90-day period. The Plan
Administrator shall have full discretion to deny or grant a claim in whole or in
part.


(b)    Requirement for Notice of Claim Denial. The Plan Administrator shall
provide to every claimant who is denied a claim for benefits a written or
electronic notice setting forth in a manner calculated to be understood by the
claimant:


(i)    The specific reason or reasons for the denial;


(ii)    Specific reference to pertinent Plan provisions on which the denial is
based;


(iii)    A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material is
necessary; and


(iv)    An explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.


(c)    Right to Appeal and Request Hearing on Claim Denial. Within 60 days after
receipt by the claimant of written or electronic notification of the denial (in
whole or in part) of his or her claim, the claimant or his or her duly
authorized representative (including, but not limited to, his or her counsel)
may make a written application to the Plan Administrator, in person or by
certified mail, postage prepaid, to be afforded a full and fair review of such
denial. The claimant or his or her duly authorized representative may submit
written comments, documents, records, and other information relating to the
claim for benefits. Moreover, the claimant or his or her duly authorized
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits. The request for a review may include a
request for a hearing; provided only the claimant and the Plan Administrator may
be present at any hearing granted by the Plan Administrator.


(d)    Disposition of Disputed Claims. Upon receipt of a request for review, the
Plan Administrator shall make a decision on the claim. The review shall take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The decision on review shall be made not later than 60 days after the Plan
Administrator's receipt of a request for a review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered not later than 120 days after receipt of the request for review. If an
extension is necessary, the claimant shall be given written notice of the
extension prior to the expiration of the initial 60-day period.


The Plan Administrator shall provide the claimant with written or electronic
notification of the Plan’s determination on review. In the case of an adverse
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant, the specific reason or reasons for

11

--------------------------------------------------------------------------------



the decision as well as specific references to the Plan provisions on which the
decision was based. The decision shall also include a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits. Moreover, the decision shall contain a
statement of the claimant’s right to bring an action under Section 502(a) of
ERISA.


3.3    Bar to Legal Action. No legal action may be commenced or maintained
against the Plan, the Company or any Employer prior to the claimant’s exhaustion
of the claims procedures set forth in Section 3.2 of the Plan. In addition, no
legal action may be commenced against the Plan more than ninety (90) days after
the Plan Administrator’s final claim determination on review pursuant to Section
3.2(d) of the Plan. Any legal action must be conducted in the United States
District Court for Rhode Island.


3.4    Named Fiduciary. The Plan Administrator of the Plan shall be the Named
Fiduciary of the Plan for purposes of ERISA Section 402(a)(1).


ARTICLE 4
MISCELLANEOUS


4.1    Amendment or Termination. The Plan may be amended, terminated, withdrawn
or suspended at any time in writing by the Management Planning and Development
Committee of the Company or any individual designated by such Committee to take
such actions.


4.2    Choice of Law. The validity, interpretation, construction and performance
of the obligations created under the Plan shall be governed by ERISA, and to the
extent not preempted by federal law, the laws of the State of Rhode Island
without regard to its conflicts of law principles.


4.3    Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan, which shall remain in full force and effect.


4.4    Plan Exclusive Source of Rights. The Plan contains all of the terms and
conditions with respect to the benefits provided hereunder, and no Eligible
Employee or former Eligible Employee may rely on any other communication or
representation, whether oral or written, of the Employer or any of its
subsidiaries, or any officer or Eligible Employee thereof, as creating any right
or obligation not expressly provided by the Plan.


4.5    Nonassignability. No benefit which shall be payable under the Plan to any
Eligible Employee shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, or charge (except as required
by law), and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, or charge a benefit shall be null and void. No benefit shall
in any manner be liable for, or subject to, the debts, contracts, liabilities,
engagements, or torts of any Eligible Employee. No benefit shall be subject to
legal attachment or legal process for, or against, the Eligible Employee and the
same shall not be recognized under the Plan. Notwithstanding the preceding
sentence, the Employer retains the discretion, in accordance with federal and/or
state laws, to reduce the amount of benefits payable under the Plan to any
Eligible Employee to recover any amounts that the Eligible Employee owes to the
Employer.


4.6    No Employment Rights. The Plan shall not give any Eligible Employee any
right or claim except to the extent that the right is specifically provided
under the terms of the Plan. The establishment of the Plan shall not be
construed (a) to give any Eligible Employee a right to continue in the employ of
the

12

--------------------------------------------------------------------------------



Employer or (b) to interfere with the right of the Employer to terminate the
employment of any Eligible Employee at any time.


4.7    Headings. Article and section headings are for convenience only and the
language of the Plan itself will be controlling.


4.8    Gender and Numbers. Masculine pronouns include the feminine as well as
the neuter genders, and the singular shall include the plural, unless indicated
otherwise by the context.


4.9    Code Section 409A. The benefits provided under the terms of the Plan are
intended to fall within the short-term deferral exception, the separation pay
exception or another exception to the application of Section 409A of the Code
and the applicable guidance issued thereunder. In furtherance of this intent,
the Plan shall be interpreted, operated and administered in a manner consistent
with this intention. To the extent the benefits provided under the Plan become
subject to Code Section 409A and applicable guidance issued thereunder, the Plan
shall be construed, and benefits paid hereunder, as necessary to comply with
Section 409A of the Code and such guidance. Further, to the extent that an
Eligible Employee becomes entitled to receive Severance Pay under the terms of
the Plan, and, at the time of the Eligible Employee’s Involuntary Termination,
he or she is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i), any portion of Severance Pay payable to such Eligible
Employee that is subject to Code Section 409A and applicable guidance thereunder
shall be delayed until the date that is the earlier of (i) the Eligible
Employee’s death or (ii) six months following the date of the Eligible
Employee’s Involuntary Termination, at which time the payments that were delayed
for such six month period shall be paid in a lump sum on the date of the next
occurring regular payroll date of the Employer, and any remaining payments shall
be paid according to the original schedule provided herein. In addition, each
payment of a salary continuation stream of installment payments hereunder shall
be a separate payment for purposes of Section 409A of the Code.


4.10    Funding. The Plan is not funded, and Severance Pay and benefits under
the Plan are paid from the general assets of the Employer.


4.11    Plan Year. The Plan’s records shall be maintained on the basis of the
calendar year.





13